Liv
oa opi?

_. Inmate Name: -

2 : ope pot —

, mate initials Verifying Page Count:

     

pan

_Sb3e %.

     

 

cof.

* pocument(s)—

PLAINTIFF'S EXHIBITS IV. — XVIT.

U.S. COURTS

NOV tp 2ng0

Revd. Filecs —line
SERGEANT We Ic KEMYORY
Chik WS, DISTRICT GF IDA

 
EXHIBIT
EXHIBIT

EXHIBIT

EXHIBIT

EXHIBIT
EXHIBIT
EXHIBIT
EXHIBIT
EXHIBIT
EXHIBIT
EXHIBIT
EXHIBIT
EXHIBIT
EXHTBET
EXHIBIT

EXHIBIT

INDEX OF PLAINTIFF'S EXHIBITS

I. Grievance II190060153
II, Grievance IT200000277

Ifl Grievance 11200000525

(with Complaint)
(with Complaint)

(with Complaint)

INDEX OF ATTACHED PLAINTIFF'S EXHIBITS

I¥. St, Luke's Neurointervention Therapeutic

Steroid/Anesthetic Pain Record
V. Letter to Dr. Bradley from plaintiff
VI. Concern to Sgt. Fry 06/03/20
VII. Declaration Lance Loya
VEIL. Declaration Gary Anderson
IX. Declaration of Merle Paul LeMere
X, Declaration Jesus Montes
XI. Statement Rocky McBride
XII. Statement Orlando Gonzalez—Leon

XITI. Declarartion Arnold Stewert

XIV. Marchant®v. Corizon PLN Artiéle”.°.

XV. Inmate Concern Form Worley 0:5/:22/20

XVI. Inmate Concern Form 06/05/20

EXHIBIT XVII. Plaintiff's Incomprehensive

Personal Medical Record 05/26/17-
10/28/20

pp. 2

pp. 3, 4, 5
pp. 6

pp. 7, 8
pp. 9, 10
pp. Li, 12
pp. 13

pp. 14

pp. 15

pp. 16, 17
pp. 18
pp.19

pp. 20

oF

pp, 21-59

 
St. Luke's Neurointervention
Therapeutic Steroid/Anesthetic Injection

During Business Hours Call 208 381-9384

 

BARCELLA, GERALD ANGELO
DOB: 8/2/1959 (60 yrs) M

MRN: 3895857 :
CSN: 627782412 Provider: Dr. Perl of Dr. Bell
Har: 436182901

m Data: 2

sex Ii MI Aco # SUAZRTLY®

 

 

ace

 

 

 

Following the procedure you should resume your normal activities, including those that aggravate your
pain. Please record any changes in your pain, below. You will need to keep a record of any changes in
your symptoms for 14 days, unless instructed differently at the time of your procedure. Please circle
the number that best describes your pain, below. After you have completed this questionnaire, simply
fold this form and mail it back. The provider uses this to update your medical record.

 

Pain Record

 

Circle the number that best describes your pain 0 being no pain 10 being the worst pain imaginable.

 

 

 

 

 

 

 

 

 

Day y Pain assessment
Prior to No Pain - ; Worst Pain
Procedure | 0 = 06t  2 38 4 ) Ohh BOD
15 mins — |
0 1 2 @ 4 5 6 F7 8 9 10
After Procedure
pipe, 2OHoursAfter | 9 1 2 3 4 5 6 (7) 8 9
. Procedure
36S 4.5 Hours After (7)
P Procedure 0 i 2 3 4 5 6 7 8 9 i0
Ist DayAfter _ WY |
rocedure 0 1 2 3 4 6 (D 8 9 10
2nd Day After
Procedure 0 1 2 3 4 5 6 7 9 10
7* Day After
Procedure 0 1 2.3 4 5 6 G7] 8 9 10
l4th Day After 0 1 2 3 4 5 6 (4 8 9 10
Procedure

 

 

 

 

Please note any side-effects, problems, or comments: y

Please fold on the dotted lines and mail to the address on the backside of this form. Thank you.

HAISHHOY asOdKa OL aAOW Sd esos ei
au REMOVE TO EXPOSE ADHESIVE ove “eae avrit
Ww EXPOSE ADHESIVE SAISaHOYV 3S0axa OL Bacwau 7 REMOVE TO EXPOSE ADHESIVE AAISEHOV 380dxa O41 BACWSH ReMi To Ex
vee eeeroe O8F ADHESIVE
SE ADHESIVE BAIBSHOY 350d OL FACWEAH REMOVE TO EXPOSE ADHESIVE SAISSHOY B60dxKs OL AAOWSH REMOVE To EXP —
(TO EXPO
LS eee eo 7 REMOVE TO EXPOSE ADHESIVE sAissHaY 38Qdxa OL SA0OWsH REMOVE TO EXPOGE ADHESIVE ot

 
Dr. William D. Bradley
520 S. Fagle Rd. #1201
Meridian, TD 83642

Gerald Angelo Barcella 56305
TSCL Unit 10

P.O. Box 14

Boise. TD 83707

04/26/2020
Near Nr. Bradley,

T am writing vou concerning my 10/21/19 office visit for
excruciating sciatic and lower back pain. We discussed foraminal narrowing
and you recommended epidural steroid iniections (FSTs) at the L4—5 and L5-
Sl areas. You requested a follow-up visit to order a new MRI and discuss
surgical options should the ESIs fail to bring relief,

Corizon Medical approved the FSIs, but they immediately denied anv
Follow-up appointments, because they said because in vour report you stated
"no surgery recommended at this point." From our conversation vou told me
this was because we would try the FSTs first,

Furthermore, after the 02/24/20 ESIs failed Corizon again denied the
follow-up visit (surgical consult} stating that you told them in a letter
that I “had no neurological deficits,"

At my visit we discussed foraminal narrowing as causing mv debilitatting
pain. We went over my 2017 MRI. You told me that my condition had probably
worsened and that I may be in pain for the rest of my life due to Corizon's
refusal to treat my condition in 2017.

I mentioned that I can no longer sit, stand or walk for more than 10
minutes without pain, that T have to take heavy medication to fall asleep
and that I wake up every hour during the night. T have had to totally stop
or severekt curtail church attendance, religious activities, A.A. meetings,
working out, exercising, and recreational Walking and running. T was very
active and doing all these things in 2016. T have had to stop doing two tohs
due to inability and pain. 7 was building cabinets, and working as a companion
to Alzheimer's and dementia patients, T can no longer sit, stand or walk

long enough to do either iob,

 
Corizon medical told me they will not schedule me for any further
surgical consults because vou told them that T had no neurological deficits,
Is this correct? Recause hased on our conversation we did discuss my severe
pain and compromised activities of daily living, (ADLs). Ts this diagnosis
and prognosis claimed by Corizon correct?

Since meeting with vou in Mctober 2019 my conditions has severely
worsened with sciatic vain exponentially worsening on mv left side, increased
Dain now spreading to my pelvic area, and worsening sharp lower back pain,
When T informed Corizon providers of this they said that Corizon would not
reschedule me with an offsite specialist unti] T, at the verv least, began
to uncontrollably defecate unon myself from tack of bowel control despite
any Tevel of pain,

T have enclosed a completed medical information release and reauest
that vou release a complete copy of my medical file to Ms, Jerilyn Taylor.
Ms, Taylor may further request a telephonic or video conference with you,

Tf necessary vou can he financially compensated for vour time.

T am suffering and look forward to hearing From vou, 1 thank vou for

Sincerely, etl

Gerald Angelo Rarcells

vour time and concern,

 
HIPAA COMPLIANT AUTHORIZATION FOR THE RELEASE OF PATIENT
INFORMATION PURSUANT TO 45 CFR 164.508

COPY
TO: Dr. William D. Bradley
Name of Healthcare Provider/Physician/Facility/Medicare Contractor
520 South Eagle Road #1201
Street Address

 

Meridian, ID 83642
City, State and Zip Code

RE: Patient Name; Gerald Angelo Barcella

Date of Birth; 08/02/1959 Social Security Number: XXX-XX-XXXX

I authorize and request the disclosure of all protected information for the purpose of
review and evaluation in connection with a legal claim. I expressly request that the designated
record custodian of all covered entities under HIPAA identified above disclose full and complete
protected medical information including the following:

 

All medical records, meaning every page in my record, including but not limited to:
office notes, face sheets, history and physical, consultation notes, inpatient, outpatient
and emergency room treatment, all clinical charts, r ports, order sheets, progress notes,
nurse's notes, social worker records, clinic records, treatment plans, admission records,
discharge summaries, requests for and reports of consultations, documents,
correspondence, test results, statements, questionnaires/histories, correspondence,
photographs, videotapes, telephone messages, and records received by other medical
providers. .

 

 

x

 

 

All physical, occupational and rehab requests, consultations and progréss notes.

 

 

All disability, Medicaid or Medicare records including claim forms and record of denial
of benefits.

 

 

All employment, personnel or wage records.

 

 

All autopsy, laboratory, histology, cytology, pathology, immunohistochemistry records
and specimens; radiology records and films including CT scan, MRI, MRA, EMG,
bone scan, myleogram; nerve conduction study, echocardiogram and cardiac
catheterization results, videos/CDs/films/reels and reports.

 

 

 

 

All pharmacy/prescription records including NDC numbers and drug information
handouts/monographs.

 

 

All billing records including all statements, insurance claim forms, itemized bills, and

records of billing to third party payers and payment or denial of benefits for the period
to .

 

 

 

[understand the information to be released or disclosed may include information relating to
sexually transmitted diseases, acquired immunodeficiency syndrome (AIDS), or human

Page 1 of 2 5

 
 

a, “ecuslconcam ze.

a . (Sienature of Staff Member nn Feceipt ‘Associate ID)”

 

o oy Responding Staff Signature:

pneiet

 
 
 

“IDAHO DEPARTMENT-OF GORRECTION ~- oo
, Inmate Concern Form ,

 

 

 

 

' + ‘Inmate Name: Bern 4 & Dearce i Lc oe IDOG Number: Saas tt oo
. ./ -” Institution, Housing Unit, & Cell: Sor ft z ZE 7 OF ____Date: oe fORsa a
Tor Set fru: Cn Fest ree . ; . Lo

., (Address to appropriate staff: Rerson most directly responsbis. for. ths issue or concern) .
~ fo a rol, me, o oe
reqcet fi heh Leerase ry pon hen ry. foes Che. i x

 

 

 

TA ee tes wie te ors Of tsoain. | aoe e A roe Sr ta RAR A ee += oe = a
TOV i fee as Tho tak narcder Pben 7 OP on bf a tT & Les -
we Canasta ny men 6 tore os et Sia Ae Rete =e KA ae tee Cr ae .
ne

 

Leg OS he aA ON a ek po ST ele A hee. Po atele ae Rt. Z. EAD BA Sarteel te,

 

 

abhi ee TO ke Ge ck Pee. Lee € S c Wes t=] A$ im i ib ea te
/APeseription | of the issue rust be written ‘oniy on the ines: provided above.)

LE aoe

is = ona Z

   

coe Le re _ “Staff Section

Z an f Ly Ge ee | - Collected Revered: ee

So . _ (Rate collected orrecelved)
ee Rept ‘¥ tat ee ee 3 Do,

r

 

- Prk copy to inmate after” receiving staff's signature),

7 Bole. Orginal and Yellow copy. to responding staff (aftercompleting the reply; ‘yellow copy teturned to inmate}

° | _ thsi is an exact. model and. must be produce qd on three. (3)-part. NCR paper.

i
d
1
|
t

—_ ~ = — ° ; ———
° 5A4 a ee | Associate ID #: ot 76 FO _.Date:. ie? ee

  

 

 

 

 
Lance Loya 33110
ISCI Unit 13
P.O, Box 14
Boise, Idaho 83707
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella

Plaintiff
v, Case No, 1:20-cv—00427-BLW
Corizon Medical et. al. DECLARATION OF LANCE LOYA
Defendants

COMES NOW Lance Loya and declares pursuant to 28 USC 1746:

1, I am competent to make this declaration, have personal knowledge
of the matters herein, and would testify truthfully thereto if called at
hearing or trial.

2, I am an IDOC inmate currently residing in Unit 13. My iDOC number
is 33110

3. I have known inmate Gerald Angelo Barcella since 2017,

4, I have known inmate Barcella in various capacities including our
mutual participation in the Native American Cultural Circle, friendship,
living in units 11 and 13, and in a work environment.

5, I have noticed inmate Barcella in progressively worsening pain and
debility as seen in his pained, facial expressions, groans and cries,
weakening physical strength, and near constant complaints of pain.

6. I have noticed that inmate Barcella on multiple occassions was unable
to participate in Native American Inipi (sweatlodge) cermonies and when he
did participate he was in pain, often had to leave the ceremony, was unable

to stay in a sitting position for the duration of the ceremonies,

DECLARATION —- 1

 
Lance Loya 33110 :
ISCI Unit 13

P.O, Box 14

Boise, Idaho 83707

7. IT am the lead janitor in Unit 13 and I was lead janitor in May and

June of 2020,

8. On May 27, 2020 Gerald Barcella started a job as tier janitor in

Unit 13,
9, On June 3, 2020 he resigned from his job,
10, Inmate Barcella told me he had to stop doing his job due to pain

and inability to do the work.

1b,0n September 3, 2020 inmate Barcella told me he nearly fell down

the stairs due his leg "giving out."

Pursuant to 28 USC 1746 I declare under penalty of perjury that the

foregoing is true and correct.

Dated September 20, 2020 #32 10

ance Loya

DECLARATION - 2

 
Gary Anderson 60293
ISCI UNIT 2.

P.O, Box 14

Boise, Idaho 83707

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella

Defendant
Ve Case No. 1:20—-cv—00427-BLW
Corizon, et. al, DECLARATION OF GARY ANDERSON
Defendants

COMES NOW Gary Anderson and declares pursuant to 28 USC 1746:
1, I am competent to make this declaration, have personal knowledge
of the matters herein, and would testify truthfully thereto if called at

hearing or trial,

2, I am an IDOC inmate currently living in Unit 9%. My IDOC number is
60293

3. I have known Gerald (Gerry) Angelo Barcella since at least 2006,

4, I have had regular contact with Gerry when I was incarcerated at
ISCI over the last three years and have regularly seen him at the chapel,

education, at Alcoholics Anonymous meetings, etc.

5. Gerry used to regularly attend church services at ISCI; often with

me.

6. In the last two years Gerry stopped attending church services. Gerry

said he could no longer attend the church services because of sciatic pain

from sitting.

DECLARATION — 1

 

 
Gary Anderson
IsCI Unit 11
Boise, Idaho 83707

7. For years Gerry has been very active in the Alcoholics Anonymous
program, often being meeting chairperson and attending multiple meetings
per week,

8. Over the last year or so Gerry attended fewer and fewer meetings.

9, Gerry told me could no longer go to many meetings due to sciatic
pain,

Pursuant to 28 USC 1746 I declare under penalty of perjury that the

foregoing is true and correct,

co? V4
Dated September 20, 2020 AE HER

 

a
Gary Anderson b0a4g 3

46-795 B

 

 

DECLARATION ~ 2
Merle Loren Paul LaMere 22414
ISCI Unit 13

P.O. Box 14

Boise, Idaho 83707

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella

Plaintiff
Ve Case No. 1:20-cv-00427—BLW
Corizon Medical, et. al. DECLARATION OF (7)... |)
Defendants MERLE LOREN PAUL LAMERE

COMES NOW Merle Loren Paul LaMere and declares pursuant to 28 USC 1746:

1, I am competent to make this declaration, have personal knowledge
of the matters herein, and would testify truthfully thereto if called at
hearing or trial.

2. I am an IDOC inmate currently living in Unit 13. My IDOC number is
22414

3, I have known Gerald Angelo Barcella for the last two years.

4. I have had daily to weekly contact with Gerald (Gerry) Barcella over
the last two years, inlcluding in living units, at education, and at the
Native American sweatlodge prounds.

5. When Gerry was able to even participate in sweatlodge ceremonies
he struggled with pain associated with sitting in the ceremonies and would
often be moving around unable to remain in a seated position as required.

6, I have on many, many occassions seen Gerry limping.

7. On many, many occasions I've heard Gerry complain of sciatic pain

and pain in his lower back and his inability to perform normal daily

DECLARATION - 1

 
Loren Paul LaMere
ISCLI Unit 13

P.O. Box 14

Boise, Idaho 83707

activities.

8. Gerry told me he had to quit his job in Unit 13 due to sciatic pain.

Pursuant to 28 USC 1746 I declare under penalty of perjury that the

foregoing is true and correct,

Dated September 20, 2020

 

DECLARATION — 2

 
Jesus Montes 55650
ISCr Unit 13

P.O. Box 14

Boise, Idaho 83707

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella

Plaintiff
Vv. Case Ne. 1:20-cv-00427 -BLW
Corizon Medical, et. al., DECLARATION OF JESUS MONTES
Defendants

COMES NOW Jesus Montes and declares pursuant to 28 USC 1746:

1, I am competent to make this declaration, have personal knowledge
of matters herein, and would testify truthfully thereto if called at hearing
or trial.

2. I am an {DOC inmate currently housed in Unit 13, My Idaho Corrections
number is 55650,

3, On June 19, 2019 I was standing in the serving line waiting to receive
hy evening meal.

4. I saw inmate Gerald (Gerry) Barcella fall forward into another inmate

before he fell onto the ground,

Pursuant to 28 USC 1746, I declare under penalty of purjury that the

foregoing is true and correct.

Dated September 20, 2020 \ _ Ue

Jesus Montes / Me wl, 6 V

DECLARATION — 1

 
 

ALEK ZOAVOT

 

On oor abork. DD Ak 1S x2 / 7 Lash Le

 

Ste, din a Line : awk Oa, 4P mis mice |

 

Seri AS ‘Uoindacs, LA Ponda ne, Geared
Barca tle. S630aS Ce LL ne so Vong Lote Prev 9

 

and londed on the go To .tead

 

 

 

 

TBs stators, t- 45 Aura on l Kueh.

Che beak oF fee. abil ti

 

| ee

 

 

“2
| becly (eb

 

 

 

acti McBee is7777

PPAR J AO rites.

 

 

aA to Pr ested Low bess iodnidan|

 

. Sis thes ole ur naasi to

 

Vata, Stan

 

 

/

AE (odT|

 

 

Deel nas

 

Zz bortreterd Fo BZD On o-R indimd.. /

 

hes So torment" Vin iam

 

— * 178

 

An wti/ ner hat

 

 

 

 

é

Vt

 
 

 

LAE FZ) PML TT :

 

 

O.0. o S7 ab av To ne an anolFG poha le

 

 

 

Saring tmracdows LA Pendine E sous

Gener Barer lle © eg3558 Co heedleng

 

Steaduay is Losin “the 9. mal

 

 

Lace ono thes Laake ne Come \ewchine ry
Da coud

 

TALS. cde teironten fe 15 Sova cand

 

| Loe bow hp ele Fett ta tay ahi Le ty.

{

 

(aamale7 leon’ ) em

 

 

MU.

 

paral Pps okey

 

—f

 

 

= for tneseed Pu edeae adividy
Sta CA es Le cus ren |

 

 

Jesuc. Montes ASI

 

 

 

Nak. | wopilew

 

 

op Puascee/ SB ob opt Dade. Lh
A ATi 5 Clocu mer? C\ /

Ww

 

 

NV td

%®

/.

Gilt
it

 

Dect fl re an Las

 

 

(7

 
Arnold Stewart 40771
ISCI Unit 13

P.O. Box 14

Boise, Idaho 83707

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella

Plaintiff
V. Case No. 1:20-cv—-00427-BLW
Corizon Medical, et, al. DECLARATION OF ARNOLD STEWART
Defendants

COMES NOW Anold- Stewart and declares pursuant to 28 USC 1746:

1. I am competent to make this declaration, have personal knowledge
of the matters herein, and would testify truthfully thereto if called at
trial,

2. I am an ISCI inmate presently housed in Unit 13 and my Idaho -
Department of Corrections (IDOC) number is 40771,

3. I have know inmate Gerald Angelo Barcella for several years.

4, Over the last several years I have seen inmate Barcella in apparentely

increasing pain and debility as exhibited from his posture, gait, and body

language such as groans, cries of pain and frequently stating he is in pain,

5. On the evening cf May 31, 2020 I was eating dinner with inmate Barcella

in the Pendyne chow hall,
6. When it was time to leave I witnessed inmate Barcella nearly fall
over backwards upon standing up from his seat at the tabie.

7. I escorted inmate Barcella back to the housing unit as I was afraid

he might fall.

DECLARATION OF ARNOLD STEWART - 1

 
Arnold Stewart 407: |
ISCI Unit 13

P.O, Box 14

Boise, Idaho 83767

Pursuant to 28 USC 1746 I declare under penalty of perjury that the

foregoing is true and correct. HYOTH

Dated September 20, 2020 Colt wD

Arnold Stewart

DECLARATION OF ARNOLD STEWART - 2

 
before the next fiscal year begins on ‘July

A 2018.-

i "Tn addition to ten unfinished cell-
‘blocks, two activities buildings, one of

‘two prison industry buildings and ‘three

jsupport buildings were still awaiting final .

inspection! as of Maich 2018, according to
“Troy'Thompson, ‘a spokesman for the state's
..Department of General Services
- Only the Convention Center in Phifa-
i idelphia cost state taxpayers more than SCI
'Phoenix’s $400 million price tag, though
iformier Graterford superintendent Link
«said that prisoners housed at the new
facility will see “an improvement i in their
“quality of life.”
Yet according toa May 21, 2018 news

report, some prisoners have: expressed
_ concerns about moving from’‘single cells

vat Graterford into, double-bunked cells at
- $C] Phoenix. °

. - “It- becomes a hassle, and it becomes
- an issue because éverybody brings in a
_ different personality, everybody brings in

a different character,” noted s state prisoner

Rickey Duncan.

Although SCL Gratertded will no

to to at

until state officials decide what to,do with
. the shuttered facility. Re oS

Sources qwww. philly. com, www, monigom—

erynews. C071, Www. why. com, TOUW, core @. . pal, gov »

Idaho Prisoner Swallows Razor Blade to-

Force Corizon to Provide Medical Care

by) Monte MeCoin

ASON “Monrétzons, \ WITH THE Boise
law firm’ of Johnson and Monteleone,
called: the medical neglect that his client,

Gary L. Merchant, 65, received from Idaho's.

prison medical ‘care provider, Corizon
Health, “egregious” in a federal lawsuit filed
on December 26, 2017, -

“The initial medical | opinion that’s

been obtained demonstrates ‘not just reck-

less behavior ‘but deliberate indifference,”
Monteleone said. “I do a lot'of correctional
medical casesand I’ve fot seen'one this bad.”
Merchant, who had made “at least five
written requests afd, in total, over a dozen re-

- quésts” to get medical attention for a worsening

infection in his left leg, resorted to desperate
_ measures to force Corizon officials to transport
him to a hospital for treatment. He swallowed
‘a small pericil-shatpener tazor Blade.’
Merchiant was finally sent to St. Luke’s

Boise Medical Center, where he’ was is diag
nosed with “severe sepsis and septic shock.”
Doctors immediately attempted ‘surgical
intervention but were unable to ‘save the
leg and had to amputate it above’ the knee.
‘Turning their attention to the swallowed
razor blade, medical staff performed a co-
lostomy to remove the blade and a damaged
section of Merchant's intestines.

The lawsiit demands’ a jury trial ‘on
clainis that Corizon, Idaho prison ‘officials
and others associated with Merchant's
health‘care violated his civil rights, engaged
in medical negligence and/or malpractice,
and ‘failed to hire, train and supervise
qualified medical staff. See: Merchant ‘a.
Cerizon, LLC, US.Dic, (D. Idaho), Case
No. 1:17-ev-00524-BLW. m

Sotce: WwW, idahostatesman. com

 

 

| “aaron ae
: ‘HANDBOOK 2.0
_ By: Kent Russell |

JA Godsend” Foi Habeas Pro-Pers

“ “All New, Completely Revised &
| Upgraded (2016).
+ Latest SCOTUS Cases & CA Rules
of Court,
Pg Comprehensive New Chapter on
Parole.

. Guide to GA Piopositions Affect
ing Early Parole... cs

 

   
 

isead payment ($79) to:
“Kent A Russell

_. 1. 3169 Washington St
se ‘San Franeisco, CA 94115

For information: .

 

alah com or (a 5) 563-8 64

 

 

‘Prison Legal News

Send. AS & to above adds. f

 

 

Order by mail, phone or on-line, *

| Disciplinary Self- Help Litigation Manual, -
Second Edition, by Dan Manville - |

By the co-author of the Prisoners’ Self.”
Help Litigation Manual, this book provides -
"detailed information about prisoners’ |
- fights in disciplinary hearings and how to wey
7 enforce those rights If court. °

1 ‘Now available from Prison Legal News Publishing mS
: $49. 95, shipping in included |

 

 

 

 

 

By: ‘A check Ci new, N postag stamps | O credit card’ “money order - : al
“|S Name - | | | |
}., DOCBOP Number | 7 Cy
| Insttution/Agency oe |

Address ‘

City State Zip

|. _ Prison Legal News « PO Box 1151, Lake Worth, FL3: 33460. . Al
Tel; 561-360- 2523 + www. prisonlegalnews. org ne an ,

19 /

 

1g July 2018 |

 
 

Pe ° . institution, . Housing Unit, sou
"Te: [ocle Sele

oe jesue/Concem: At a)

a ‘Responding Staif ‘signature:

       

“DAHO! O DEPARTMENT OF
Inmate Concern For

/ Inmate Name: .

 

p: Casines

1 most directly response ‘for

               
       

* dave ees Sa ature.

rth so ek ahi
este wren bag wh GS
ided above.)

     

    

 

mnt fet io reroud ss

be fy ent:
weitten only on ‘the lines prov

ition of the issue rust

2 Cent

   

 

 

a Inmate signature: « /

psy
i a Sonate of Staff vibe
oe, Sey tt Cpe, Star

: ‘Repl - As tad: Pu te fal. Wp HD ake Seley
gr Ay sera AN pe Ae BE eT kara [prec ne eo B. NZ

  

| __ {C20 eee “consent GGL |
4 (Date collected, or received):

                         

  

   

  

Fermonistgre Fecee f Associ

 

   

 

     
            

 

3 7
_ 7” Fink copy to inenate tafter: receiving ell
inmate)

- Criginal and Yellow copy te responding staff: (afterco

This is an exact model and ‘must b:

mrleting the reply. sy 8 toi

eet
 

   

 

 

 

   

 

Pt IDAHO DEPARTMENT: OF CORRECTION
~ Inmate Concern Form

" Inmate. Name: Cera d z area (le.
Institution; ‘Housing Unit, & Cell: ater I 13 fg IVE AL
“To: Sehe “Worles, MP LB eos ee eee _ ee
. (Address toappreprie staff: Ferson: ‘vost directly responsible’ ‘or this meus or concern) 7 oe - - . . an "
| psufeaa he GarTa2 hoe eal monn, die Ohare alenive d pre, GTR OSE contult reeves fo oo
waite he A A Ae re anion. lob Cre we ere Bere Semi ats wise ee Specs SPL Tobi WEtedhe Asin iced mat
rte acre dynes vac Leker de. dee enc entre wo folk eel PRA consigh ston bento

be pt Wis Bla fin She Beene stich cant ere es CES Fene es hse eaten pwittols Peet but om» cficlAd ender Cb .
a doe son le. oT an regere ce itn hat 5 Be te tere 4 6 tae medica! cate Corcoct thre an See “I
Loewe! A tacs infeeme ban. tot one npset abAr tafe £ OSS connil Etim (ATT, RL tes Powe Proc tre oft Soa
a

. ae 3 ge of the js a - “ ots
2 ‘inmate signature: Le es et ae RECEIVED. a ae fo Mo
sole An Seteestos | uN 19-2020 —

Ls ‘Sie a ana bah Whe pe a wo CollectedRecened: bfsrtkeby
ot (Bnature of Stat Nerber ‘Acinowiedging Feceipt) [Assodale. Bay TP 7 (Date: collected oF received)

sa PLE prt. He OE fe Van {ppc “ue By. howd) etait i L.
wel ei Ne inl CEN GEER Ep ———- a

: . +. me ‘ etn AML EP ERD ST *
a Responding Staff Signature: | Lax oe Associate 1D # BA, G eo _Date: _ Oe | Hijed co

 

 

 

eee

      

   

. oF
a ee

 

cae

tle : VPA oof
tT Ank: copy. to inmate (after receiving. ‘stairs: sigta ture), - *. we
wo Criginal and Yellow copy ‘to responding. staff (after completing the reply, ‘yellow. copy returned to inmate)

 

 

 
05/26/17

05/31/17
05/31/17
06/08/17

05/31/17
06/12/17
06/15/17

06/19/17
06/21/17
06/24/17
06/29/17

07/10/17

07/12/17

07/13/17

MEDICAL HISTORY~-BACK

OPC Dr, Sutherland back, knee, saphenous vein pain
Re prescribed Tylenol 4 (T4) for pain. He tried to talk me out
out of my approved shoulder replacement surgery. He said it
would not help pain and make my shoulder worse,
HSR 960601 In 2011 I slipped or crushed a disc in my lumbar
region, It has acted up again badly and I am having sciatica,
bad cramping, and lower back pain, I'd like it evaluated. Thank you
Medical Request Disposition / Response (HSR 960601) back pain
Please stay to be assessed in sick call for your back. IF this
is atill an issue please return tc be assessed,
HSR 972248 My lower back hurts and I have sciatica. I herniated
a disc and/or slipped it back in 2011. The pain has been with
me but is now getting intolerable.
HSR 959992 Request for stronger pain medication.
OPC Rogers, NP Pain management
OPC Rogers, NP Back pain/sciatica Ordered x-ray, double ice
memp, physical therapy (P/T)
X-ray of back
Start physical therapy for back and knees
Couldn't stand due to sciatica
HSR 972922 Followup appointment for x-ray taken on 06/19/17,
Still having back pain despite therapy.
OPC Rogers, NP Read x-ray report. Told Rogers about CI sean
in 12/16 showing thoracic degeneration. Referred to Dr. Sutherland
to have him refer me to an OSS for my back. Conveyed that T
was still having bad sciatica in right calf.

P/T Ellen Westman She told me no physical therapy could fix
my back. |
Concern: 5, Mailet Corizon Omsbudsman

On 07/10/17 I did an x-ray review with NP Rogers regarding
my lower back. He toid me he was referring me to Dr. Sutherland

to see if I would be referred to a back specialist. I have very

 
07/13/17

07/19/17

O7/ /17

08/07/17

08/11/17

08/31/17
09/08/17
09/11/17

MEDICAL HISTORY--BACK

Concern 8, Mallet (cont.)

serious degenerative disc disease and vertebral disease. I was
discharged from physical therapy yesterday. There is no therapy
for this per therapist. I am in EXTREME PAIN. Can you please
see that I am scheduled to see Dr. Sutherland ASAP. Thank you.
Reply: Mr. Barcella, your case/x-ray, etc. was referred to Dr,
Sutherland who did review it. He did not make any further
recommendations. I see you are taking pain meds, If that is

not alleviating your pain please submit HSR for further evaluation,
HSR 978087 (back)

HSR 978086 (knees) Beth HSRs listed as "refused" because I left
sick call in frustration due to staff incompetence with sick
call/evaluation protocol and incompetence.

HSR 972590 I was released from physical therapy on 07/13/17.
She said she could do nothing for my back due to the severity
of the degeneration of the discs and vertebrae per x-rays. I
Lam still having bad sciatica and back pain, I'd like an MRI
and specialist consult,

Medical Request Disposition/Response You are scheduled to see
the specialist for back pain,

Concern $8. Mallet On 07/31 NP Rogers put in for an MRI for my
back/lumbar region. Has this been approved? Thank you

Reply: According to computer MRI for lumbar spine has been
scheduled. Thank you!

MRIs (3) St. Luke's Imaging Center back, knees, shoulder

began job as a medical janitor

OPC Martin NP HSRs 999405 and 1001474 See Extensive Journal

' Notes: Martin was snotty, unprofessional, confrontational,

agressive and overbearing. Martin said I needed to stop bending,
tying shoes, walking, working, etc. after reviewing my x~—ray,

No MRI results could be found. Martin tried to prevent me from
working, I told him I wanted to see Diice, NP or Rogers, NP

as they were familiar with my case, He replied in a snotty tone,
Rogers is on his way out (in the context he was giving too much

medical treatment to inmates).

2

 
09/14/17

09/26/17

10/12/17

10/16/17
10/16/17
10/25/17

10/17/25

11/01/17

be

MEDICAL HISTORY--BACK

Concern $. Mallet Have I been scheduled to see OSS Montambo

for my back or other 085? I had a recent MRI for back and spine.
Results show extreme degeneration,

Reply: Looks like we just received the MRI results and they

were scanned inte chart on 9-13, After your 14 day f/u appt.

we will act. You rescheduled so that you can discuss this w/

a provider. An MRI was recommended prior to neurosurgery.
Concern S, Mallet: On 09/25 I received your reply to my two
concerns asking if I was referred to to OSS for my Lower back
and knees after MRI results since your two replies on 09/18

and 09/19 I saw NP Rogers. He couldn't find any followups and
didn't seem to think it was he who should do, My MRIs showed
significant vertebrae and disc damage to all lumbar units except
one and significant damage to bothrmehiscuses a4ndoektensiive:.
chondral damage in the right knee. I would like to see a physician
about scheduling or requesting OSS follow-ups. Both knees and
back hurt. Also scoliotic curve in my back.

Reply: Spoke w/ offenderre: OS appts/referrals needed per OSS,
Will need neuro referral and ortho referral for knees if medically
fonveabadion S. Mallet: She said she gave my concern forms
(regarding back and knee issues) to Rogers NP and said he shodld
Meeting with me,

Conversation with Rogers NP He discouraged surgeries,
Conversation 5, Mallet She discouraged surgeries.

Was informed that ice memos were no longer given for chronic
conditions.

HSR 1056440 PA Rogers: As per our conversation I'd like to meet
with you to formulate a plan forward for treatment/resolution
of my back/knee issues.

HSR 1044380 My Tylenol 4 and ice memo expire next week or so.

I need to renew both for various joint and back pains.

 
11/02/17

11/14/17

11/21/17

11/21/17

01/30/18

02/21/18

MEDICAL HISTORY-~BACK

OPC Huffman See extensive Journal Notes: Appointment was
regarding back and knee issties. She took notes, said "choose
choose one." T said, “back.” She offered steroid shots te back
and knees, I told her ones in knees didn't work. I was too scared
to do in spine. Told her I was supposed to see a neurosurgeon
after back MRI, She couldn't find back MRI results. Upon her
questioning I told her I live with a level 3-4 back pain. Told
her acute pain was level 8 or 9 (sciatica). She said she would
search for back MRI resuits and build a case for me to see a
neurologist. I teld her I was supposed to be seen after MRI

as per file.

Concern 5S, Mallet: Approx. 2 weeks ago I put in an HSR requesting
renewal of Tylenol 4s and ice memc. T4s expire next week and

ice memo expired yesterday, Have I been scheduled to be seen?
Reply: Your T4s were renewed 11-2-17 and do not expire until
04/30/18. You have been receiving them at pill call. Provider
Rogers documented that he discussed with you on 11-1-17, no
indication for long term ice memo.

OPC Rogers NP Back pain. Ordered Prednisone taper. No more ice
memos for long term, Huffman NP put me in for P/T. I told Rogers

I had put in over 100 HSRs, Concerns, and had appts. for since

i verbinee:2018-andswant issué resolved, He:said.they will fix it

later.

P/T Lindsey See extensive journal notes. I told her Westman

dischard me about 07/13/17 after six weeks of P/T and that Westman

told me, "no amount of physical therapy will fix your back."

After reading my report she said she wasn't a doctor and couldn't
recommend any treatment.

Chronic Care Clinic or OPC Eldridge PA I told her about my back
and knee MRIs and requested that she put me in for OSS consults,
I told her about my pain in my back and knees.

OPC Eldridge PA back, shoulder, knee pain requested opioid pain
killers, Requested back and knee OSS consults. Told her Indocyn
wasn't helping enough with pain and she said it was hepa/nephro

toxic. Told her P/T doesn't help pain.

4 ou

 
02/21/18

02/21/18

03/12/18

05/18/18
05/22/18
05/20/18
06/06/18

06/07/18 ix:

06/13/18
06/15/18
06/08/18

06/20/18

06/25/18

06/29/18

MEDICAL HISTORY——BACK

OPC Eldridge PA (cont.) She said I had proteinurea probably

due to hepa/nephro toxic Indocyn. She said my body was an ortho—
pedic surgeon's nightmare. She said she would consult Dr. Hageard
about what to de. She said she didn't know what to do. She asked
me, "how can you work?" TF told her that at that time I was living
with level 8 pain nearly all the time.

HSR 1091386 I would like to see an offsite specialist for tha
ongoing pain I have, A recent MRI shows severly deteriorated
lumbar vertebrae and dics (all but one). This is interfering
with my daily living activities.

OPC Huffman NP HSRs 1091391 and 1091386 back and knee pain.
Huffman said, "pick one," I chose knees at that visit since

I was getting nowhere on my back issue.

OPC Rogers NP HSR 1113367 arthritis pain

Concern Rogers NP pain management

Had to leave Inipi (Sweat lodge) ceremony due to sciatic pain.

P/T

P/T Westman back

C

csworse.s¢latiranuponkawakening (from P/T the day before)

P/T made sciatica worse

Couldn't do home exercises (P/T) due to severe sciatic pain.
06/08/18 HSR 972248 My Lower back hurts and I have sciatica...
Ealuated at sick call

Westman She wanted to know why I was getting sciatica from the
home exercises and P/T. I told her I had been in therapy with

her previously for sciatica. Told her to check MRI results.

P/T Westman Told her I couldn't do some or all home exercises

due to them causing bad sciatic pain.
Records Review Westman's notes from P/T were slanted and

inaccurate. Some said incorrectly that I played basketballaand did

squats in the recent past. I told Westman in the past that I did not play

07/07/18

baketball or do squats anymore--meaning in over 20 and 10 years
respectiely.

Conversation: I told Westman I read her P/T notes and pointed
out her inaccuracies, She became very angry. See extensive

journal notes.

 
10/16/18

lif /18

11/14/18

11/27/18

12/03/18

12/17/18
12/03/18

12/04/18

. Ey

11/14/18

MEDICAL HISTORY--BACK

HSR 732339 I'd like fish oil for my joints. I have body-wide
arthritis. Fish oil works for pain,
HSK 1113367 I am having arthritis pain throughout my body, I
can't sleep, i'm constantly in pain.
HSR 1200881 Unbearable chronic sciatica. Was waiting for shoulder
surgery to be done before addressing this. I cannot wait any
longer for pain relief, It's been 10 years now. I want surgical
consult as I was told.
HSR 1199673 Lower back pain/sciatica., Surgical Consult. Have
Deen waiting until after shoulder surgery as you said. It's
It's been approximately 10 years. Please reschedule missed
appointment, ..2/65/ 13 Hat UZ0085h My ips bert, tspeciaciy
My--hips iuhurte,Especiallyathe-right.one, Tidslike Ane x-raysofssing:
ft: Phisshas been progressing for years,
HSR 1204123 Right hip pain. Third HSR.
Sick Call. Was toid I had to put in three HSRs to see a provider.
I was given muscle balm. Told her I have been in pain since
2013, but never came to medical for it.
OPC Rogers, NP For surgical consult request for chronic sciatica.
Upon exam Rogers found no reflex action in either knee. Told
him I had sciatica down the right side of my leg to my calf,
Rogers put in for OSS consult. He said, "they may want
to continue with conservative measures." I told him that I have
been repeatedly told by him, Dr. Haggard, and Bushnell NP to
"wait until your shoulder is done." I told Rogers that projonged
sitting, running, standing, working out, working make it worse,
Rogers gave me a shot of Tordal and a prescription for
RObaxin for two weeks.
Rogers put in for a neurological consult for CT scan guided
cortisone injection fer sciatica.
OPC FILE NOTES per Rogers, NP:
HSR 1200881 WANTING SURGICAL CONSULT THAT WAS PROMISED
FOR PAIN RELIEF

Pt reports that pain goes from rit lumbar down lateral to rt

 
MEDICAL HISTORY-—BACK
11/14/18 OPC Rogers NP (cont.}) FILE NOTES BY ROGERS
leg and stops at his ankle. Reports no falls. Reports exercise,
working too long, and sitting too long makes this worse.
Notes:
VSS:
NAD: (no accute distress)
Pt, ambulating w/ antalgic gait favoring rt. leg,
Eksabask ov DIRsiabsat bilaterally
mounts/dismounts exam table w/ discomfort.
Straight leg raise testing w/ pain and weakness. strength (3/5)
with rt leg raise,
Lt leg raise w/ good strength and pain elicited in rt lumbar
Lumbar x-ray 06/2017 reveals:
LUMBAR SCOLIOSIS WITH SIGNIFICANT DEGENERATIVE CHANGES OF THE
LUMBAR DISCS FROM L1-2 through L4-5, ONLY L5-S1 IS SPARED,
Lumbar MRI 08/2017 REVEALS: Multilevel degenerative changes

of the lumbar spine w/ multilevel spinal canal and neural foraminal

narrowing.

CONSULTATION REQUEST: Offsite Clinic. Service type. Priority: routine
Will place referral for surgical consult,
Cont, conservative management otherwise
Notes: Pt educated regarding POC
Educated regarding potential of surgical consuit being returned
in favor of cont. conservative management.

STAFF: Rogers, William Nurse Practitioner
REVIEW

Rogers
Notes: Mr.’ Barcella's offsite neurosurgery referral has been
returned needing the following information:

Return to Site:

Has this patient received NSAID/Acetiphenomin +3 weeks?

Home exercise/p/t +6 weeks?
Activity mdoification +6 weeks?

Es patient able to attend to ADLs?

’ ‘*

 
11/14/18

11/21/18
12/17/18

MEDICAL HISTORY--BACK

OPC Rogers NP (cont.)

REVIEW €cont.)

RETURN TO SITE: (cont.)

When did injury occur or symptoms start?

PATIENT NOTES: I answered ali these questions w/ Rogers.
NSAIDS since 2000,

Home exercise and P/T multiple +6 week sessions.

Activity modification +6 weeks several times.

Patient able to attend most ADLs most, but not all the time,
difficulty and pain to wash right lower leg and foot, pain with
siting, standing, working, walking and exercising. Difficulty
walking to p.m. meals many nights,

P/T w/ Lindsey

OPC Rogers NP WSR 1204123 Rogers NP Notes: Rt. hip pain third
visit, Pt reports r hip pain bothering him since 2013 but has
been worse last few weeks. Reports pain level depends-~sometimes
sometimes wakes him up in the night as 6/10-—-if tweaks it just
right is an 8-10/10 .

Ageravating activity such as crossing his leg causes a lot of
pain, Fish oil and glucosamine helps w/ knees and shoulder but
not helping the hip much.

VSS

NAD

Brief exam elicited w/ mostly abduction against resistance and
very little pain w/ adduction or flexion/extension.

Pain elicited w/ rotational movements. Pt otherwise ambulates

normally and mounts/dismounts exam table w/ very little difficulty.

Most likely OA based on exam and Pt.s other c/o.
plan on likely steroid injection after x-ray likely refer to

rtc prn.

PATIENT NOTES: Rogers obviously misdiagnosed my hip pain as
OA instead of the sciatica that has been plaqueing me since

at least 2006, Hip x-ray later in December shows no OA in hip.

8

 
01/02/19

01/03/19

MEDICAL HISTORY--BACK

OPC Rogers NP Notes: Mr. Barcella's offsite nevrosurgery referral
has been returned w/ the following ATP:

ATP: as per comments in progress notes to follow on-site for

this long-standing chronic condition previously worked up many

times, Pt. educated regarding cont. conservative management

of his lumbar pain and to submit an HSR for worsening 5X,

Pt. upset says he will file a grievance.

MEDICAL, INFORMATION UPDATE/RESPONSE

Right hip x-ray normal, no abnormalities.

 
MEDICAL HISTORY--BACK

GRIEVANCE 02/12/19

Facility: ISCI Grievance Number: 190000153

Date Collected: 02/15/19 Grievance Category: Medical/Healthcare
Level 1 Responder's Name: Brewer Date Received: 03/03/19

Level 2 Responder: Tillemons Date Received: 03/4/19

Final Grievance Disposition: Denied Date Sent to Offender: 03/05/19

THE PROBLEM IS: Corizon Medical has refused to give me any adequate treatment
to alleviate the excruciating sciatica and back pain I experience despite
literally dozens of HSRs, concerns, grievances, and office visits since 2006,
An MRI in 2017 shows extensive back damage,

I HAVE TRIED TO SOLVE THIS PROBLEM INFORMALLY BY: HSR120088/ (11/26/18) and
rescheduled=to:bé-:seén oni 12/04/18. byiRogéts NP. RGoncernito AatotioHofer on
(01/12/19) and Rogers’ request for neurological consult.

LE SUGGEST THE FOLLOWING SOLUTION FOR THE PROBLEM: Grant NP Rogers request

for surgical neurological consult so further possible medical treatment to
relieve the pain may be taken,

LEVEL 1 INITIAL RESPONSE: Mr. Barcella, I am sorry NP Rogers request was
returned with an alternative treatment plan for the back pain you have had
for 13 years, I will request the provider reiew your case. I see you work

at C.I, and lifting may be aggravating and making your pain worse. If
restrictions are added, we will schedule you via HSR request, is (sp) you
wish to discuss. Thank you.

LEVEL 2 REVIEWING AUTHORITY RESPONSE: Mr. Barcella, I am sorry you are having
back and sciatica pain, Unfortunately, an alternative treatment plan has
been recommended in favor of a neurolgy consult at this time.

Conserative treatment has been advised so please continue to work with our
onsite providers as needed. Let me know if I can assist you, I hope you get
to feeling better.

APPEAL 03/12/19

I have had bad sciatica since 2006 as documented in my medical file by
literally dozens of verbal complaints, HSRs, Concerns, and grievances. Corizon
has repeatedly denied me medical care for this. THere is no alternative or
conservative treatment provided. It is NOTHING. I never worked in the IDOC
until mid 2017, I have only worked at Correctional Industries for approximately
30 work days 08-28-10-16 and again after medical layin from 12/26/18--until

present.Sciatica was worse during inactivity in layin. My job has nothing

10 °

 
MEDICAL HISTORY~—BACK

GRIEVANCE APPEAL (cont.)

my job has nothing to do with my condition, Dr. Haggard and several of your

providers have promised to provide care after my last surgery. Your threats

rare pure retaliation. Please schedule OSS consult,
LELE 3 APPELLATE AUTHORITY RESPONSE
Date Appealed: 03/14/2019 Grievance Disposition: MODIFIED
Date Forwarded: 03/19/2019 Level 3 Responder: SIEGERT, RONA
Date Due Back: 04/04/2019 Response Sent To Offender: 04/03/7019
Date Returned: 04/02/2019
Your appeal has been reviewed and I find:
Mr. Barcella

I'm sorry you have ongoing back pain, The alternative treatment plan

in lieu of a neurology appointment was based on your 12/20/2018 provider

encounter. The suggested treatment at that appointment was for a R hip x-ray

which was done on 1/2/2019 and to likely plan a steroid injection after the

x-ray as well as physical therapy. After reviewing your medical record Tf

don't see that an injection or physical therapy were ordered. I would

encourage you to request an appointment with a proider to discus the parts

of your alternative treatment plan that have not been ordered,

CRIEVANCE ATTACHMENTS

11/26/18
Pah oe eg 4

01/02/19

REPLY:

HSR 1200888 My hips hurt, especially the right one, I'd like

an x-ray ofsitecThis:has:béen an-ongoing issue for years.
Concern: Aaron Hofer (Amanda Tillemons, RN, HSA Respondent)

A couple weeks ago at OPC PA Rogers informed me that Gonizonaric:
once again denied his request for neurological surgical consult,
My file shows I have been complaining of sciatica since 2006,

A 2017 MRI shows severe lumbar damage resulting in collapse

with a scoliotic concave curve. This is causing me great pain |
and affecting my sleep, work performance, and ability to exercise
and walk, Can you help me to get this consultation?
Unfortunately, I am unable to approe offsite consults. That
process is left to a team of physicians. Please continue to

work w/ our providers, Let us know if there are any changes

or worsening symptoms. Conservative management is recommended

at this time.

li

 
MEP ie

ro MEDICAL HISTORY--BACK

GRIEVANCE ATTACHMENTS (cont.)

01/12/19

REPLY:

01/29/19

REPLY:

02/27/19

REPLY:
02/26/19

Concern: 5.Mallet-Corizon Omsbudsman ROGERS NP RESPONDENT

Awhile back I was given a hip x-ray per OPC visit. I have not
been called in for a follow-up. Have I been scheduled? Tf NOES

can you have me scheduled? Thank you.

2 views of your right hip demonstrate smooth femoral head and
unremarkable joint spaces, No acute or chronic features seen.

No abnormalities. Please submit an HSR if you'd like to discuss
further.

Concern: 5. Mallet Corizon Omsbudsman

In Nov. or Dec. I requested an offsite consult with a neurologist

for ongoing sciatica, I filed an HSR and was seen by PA Rogers

who filed for offsite visit which was denied. I need the HSR

number, date of filing and also the date that I was seen by

PA Rogers. Your help is greatly appreciated.

HSR 1200881 refused 11-26, rescheduled to and seen on 12-4~18

by Rogers, NP.

Concern: Aaron Hofer GEN BREWER RESPONDENT

Your contact with C.I. staff (HIPPA violation) about removing

me from work in retaliation for my grievance to receive provider-

requested OSS consult, for chronic sciatica documented since 2006

 

despite being unemployed since the last 18 months or so gives
me grave concern. My job is not strenuous and usually consists
of using 2 1b, power hand tools. My pain is worse when I am
inactive. This is the second time in approximately one year
you have retaliated for OSS request. Please stop.
As your health care provider your safety is our priority,
RETALIATION
PATIENT JOURNAL NOTES:
on 02/26/19 T was escorted into Scott Walden's office (by Chris
Donaldson) at C.I. (Idaho Correctional Industries) head on-site
Administrator,

Scott informed me that he sees me working and that medical

called him to let him know that I requested a back surgery,

and they wanted to know why I was working out there,

 
02/26/19

NOTE:

04/06/19

04/26/19

MEDICAL HISTORY--BACK

PATIENT JOURNAL NOTES (cont. )

I informed Scott that I have had chronic sciatic pain since
2006 , and that I wanted to see an 0.5.5 (off-site surgeon)
as recommended by N.P. Rogers.

Scott told me that Corizon was worried that I was moving
heavy furniture. I informed Scott that I was not doing that,

I further informed Scott that, "they have pulled this shit
last year when I was a medical janitor and sought a different
0.8.8, consult,"

Scott admonished me for swearing and told me they (Corizon)
o'may. pull: you" (prevent ime from working).

He advocated me refusing surgery and said no surgery will
alleviate my sciatic pain. He also said removing tissue from
a herniated disc would weaken it and result in a "blowout" which
would necessitate "caging your back,"

i thanked Scott and left with Chris Donaldson (my supervisor)
per journal notes 02/26/19

Scott Waiden has since been giving me hateful stares anytime
he sees me. He refuses to speak back when I address him. I feel
intimidated by him and live in fear of retaliation, Rumor has
it that he is being sued by an inmate for retaliation due to
medical issues, ;

HSR 1204168 I need to try steroid injections and p?t for sciatica
as recommended by UM Team for sciatica and any alternative
treatment plan.

OPC Jose Seladon NP I was told I needed to start all over with
the process, “from ground zero," to address my sciatic pain,
Although the HSR J submitted was for a kenalog injection T was
told I would need to put in an additional HSR to actually receive
the injection.-

PROVIDER NOTES:

MSK: rt buttocks tenderness w/ moderate to deep palpatation,
Back full ROM w/ flexion extension . Rotation to the rt increases

discomfort, full ROM w/ 1ft rotation. Hip full ROM w/ 1£t rotation,

13 a?

 
04/26/19

04/27/19

05/07/19

05/10/19

MEDICAL HISTORY--BACK

OPC Seladon NP (cont.)

Provider's Notes (cont.)

Hip full ROM with flexion, discomfort while standing, leg ext
discomfort w/ abduction, Knee" full ROM, deep tendon knee
reflexor +2 bilaterally,

Medical Supplies/Special equiptment: rubber-tipped cane until
04/26/20 ordered per patient request to help w/ sciatica.
Insoles ordered,

HSR 1204166 Cortisone shot for sciatica. You said to kite for
shot. You already saw me to discuss it,

P/T Therapist Notes:

Sciatic pain R sided lumbar spine pain, pain goes to big toe,
actually states big toe is numb. Reports sciatic pain "all the
time." Walking increases pain, states he has stopped working
out, running,

GAIT WNL:

AROM: L/S: flexion WNL ext 50 percent, DIR 1 percent plus.
symmetrical LEs, SLR, RLE 80 degrees, LLE 80 degrees, To

To palpitation does have flattening of lumbar spine w/ spinosis
processes more prominent t/o the lumbar paraspinals, priformis,
multifidus, QL yet did have some TIP at the R L3-5 facet joints,
Educated in lumbar stabilization TA program,

Patridge-Gremmo, Lindsey

cont, P/T

HEP

OPC Seladon NP HSR 1204166 pt requesting cortisone inj.
Procedure risks and benefits discussed. Consent signed. Discussed
POC w/ patient

PATIENT NOTE: the injection was to my lower right back in the
L4—5 area. Why Seladon wrote down that it was given in my hip
was either an error or a cover-up for a dangerous procedure
that should have been done in an office by a non-specialist.
Roger's has since refused to give a follow-up shot saying it

is too dangerous near the spine.

14

 
05/14/19
05/21/19

06/04/19

MEDICAL HISTORY--BACK

P/T

P/T Therapist Notes: Sciatic pain has returned. States he hasn't
done much the last week other than work, hasn't been trying

to aggravate the spine, but RLE has gotten painful again, Would

maybe like to have the injection on the left side that was

vefiferdd. "1. justineedste getFikefixed,"

Will refer inmate back to provider for new radiographs to
determine progression of degerative disease if provider feels:..:
it is indicated.
Partridge-Gremmo, Lindsey
OPC Rogers NP HSR 1285609
Provider Notes:
Pt reports ongoing problems with ongoing bilateral sciatica
R L since approx 2006. Reports the L sciatica is somewhat

and is only bothersome every few months, while the fight sided
sciatica has been steady for about 13 years, Reports having
injections four weeks ago that were helpful for about 5—7 days
and pain began to return and has been back pretty good,
Has been attending P/T, but is not sure how much this will help
him d/t severity of his back.
Reports that he has lost some weight.
Reports some nerve pain and numbness to RLE lateral thigh and
dorsum of foot--stabbing and burning w/ new onset intermittant
cramping.
NOTES :
VSS
NAD
Pattellar DIR, absent bilaterally
Pt lays down on exam table w/ some discomfort

Straight legf raising testing w/ good strength 5/5 and no pain
to LLE, RLE w/ some some weakness approx. 4/5 and some lumbar

discomfort,

Lumbar pain worse w/ hip abduction bringing R knee across midline

, 3)

 
06/04/19

06/06/19

06/10/19

06/11/19

06/18/19

MEDICAL HISTORY--BACK

OPC Rogers NP HSR 1285609 (cont.)

IMPRESSION: reviewed recent lumbar xray.

Drug Prescription: Methocarbamol 500 meg

Drug Prescription: Ketorolac Tremeth VL 1 ml ini. 30 mg/mesoln
Torodal 1 today

Refer to Neuro to consider EST

Robaxin at p.m,

rte prn otherwise,

Could barely make it to Pendyne. Nearly fell climbing steps
into chow hall, It took me 15 minutes to walk to Pendyne from
Unit 13; normally a three minute walk. Intense pain and weakness
in right leg.

HSR 1285609 NP Rogers: I want to try the Neurontin medication
you recommended. The Robaxin has no effect. Thank you. Brutal
sciatic

COncern: 5. Mallet Corizon Omsbudsman

A week or so ago NP Rogers said he was putting in a request
for me to get a COrtizone injection by a neurologist. Do you
know if this was done and was it approved or denied?

Response: Looks like you are scheduled next week to discuss
this w/ a provider. Watch the callout! Thank you!

COncern: Physical Therapist (Lindsey?)

A couple months ago you stopped my p/t until an x-ray was done.
Corizon UMT denied any action other than to do physical therapy

Since then. NP Rogers said he would contact you to restart p/t

yet I have not been on a callout to do so. Why? Will it, or can

it, fix my symptoms and/or pain? I need to know what to do now.
Reply: (WILL ROGERS NP) Reviewed NP Rogers plan of care along
w/ PT history. Last encounter notes state x-ray was sent to
P/T, In the meantime continue to work at home exercise and

activity modification. I can help by working with C.I. and place

you on light duty if needed. Thanks!

16

 
05/26/19

07/13/19

MEDICAL HISTORY--BACK

HSR 125~--~ Request for follow-up Cortisone injection in the
other side of my my lumbar region for sciatica per your recommend
ation,

OPC Rogers NP

Notes: final ATP

Clinical rationale overturn reason

06/07/19 Determination overturn patient w/ lumbar DUD resulting
in radiculopathy.

AUG. 2017 MRI confirms multilevel DJD w/ spinal canal and
foraminal narrowing.

No epidural steroid inj. have been tried,

Onsite treatment has been maximized,

Previously mentioned steroid injection was done onsite and
placed into area immediate to L4-5 disc),

Additional info provided,

06/08/19 Agree w/ UMMD (Utilization Management Medical Doctor)
No appeals have been filed,

Course of Prednisone provided to patient today.

Concern Partridge-Gemmo, Lindsey

REDUNDANT Error See p. 16 concern 06/18/19

17

 
08/21/19

Cor

MEDICAL HISTORY—-BACK

OPC Rogers NP

HSR 1285664 NP Seladon I need another Cortisone shot in my
lower back...

PROVIDER NOTES: PI reports pain is interfering w/ ADLs causing
pain at work, States he cannot sit long enough to sit through

church or sweat lodge w/o pain.

 

Reports sciatic pain has spread through R elut. Throbs and

cramps through hip. Outside thigh feels like leg broken——see

hand written scanned document PT provided today detaining reports
of sx (symptoms).

Reports falls in June/July f£/r this with difficulty washing

R foot and lower leg-~again. See scanned document.

IMPRESSION: (06/02/17) lumbar scoliosis w/ significant
degenerative changes of the lumber discs from L1-2 through L4-5
only L5-S1 is spared.

 

impression; (05/2019) Scoliosis w/ severe multilevel degenerative
disc changes involving the lower thoracic spine and through
L4-5, Grade 1 anterolisthesis of L4 on L5 unchanges with either
either extension or flexion,
REVIEWED MRI: 08/2017

IMPRESSION: multilevel degenerative changes of the lumbar spine
with multilevel spinal canal and neural foraminal narrowing.
NOTES: patient educated regarding poc and agrees, Thankful for
care,

CONSULTATION REQUEST: Offsite Clinic

Service Priority: routine

NOTES: consult placed to Neuro surg.--will appeal it if ATP d/t
severity of sx and worsening nature impacting patient's ADLs
Continue conserv. treatment. Consider Tramadol or Gabapenton
for sx. |

PATIENT DOCUMENT SCANNED INTO FILE

!, Sciatic pain has spread, Goes from Rt. glute where it throbs
and cramps, through hip, down outside of thigh, reemerges at

at ankle (feels like my leg is broken), and goes through dorsal
part of foot into big toe and two toes next to it. Toes are

18
08/21/19

MEDICAL HISTORY-~BACK
OPC Rogers NP HSR 1285664
PATIENT DOCUMENT SCANNED INTO FILE (cont.)
numb to one degree or another.
2, Pain is always present, Some days are better than others,
After work some days I can barely walk to chow.
4. After work the pain if often unbearable.
5. Work is compromised, Can't lift heavy objects. Can't focus
due to pain,
6. Cannot wash my right foot and lower leg due to limited ROM,
7, Fell down 2X in June and July going to chow, Once in chow
line,
8. Had to stop going to sweat lodge. Too painful to sit on

ground,

9, Had to stop going to church one year ago. Too painful to

sit in church pew.

10, Had to stop going to A.A. one year ago. Can't sit through
meetings.

il, Had to quit ISP job because I can't sit or walk long enough
to work with the inmates,

12, Wake up every hour all night long,

13, Some nights have to force myself through level 5-8 pain to

go to sleep.

14. Wake up in pain,

15, Have a pronounced limp.

Cannot do hobby some nights as it is too painful to sit.

17, Canot lie back and recline on bed. Causes extreme pain,
especially when try to get up and try to walk.

18, Seldana gave me a Cortisone shot in my L4-5 area. It
temporarily relieved pain and loosened my right leg so I could
shower normally.

20, Seldana wrote in my file that he gave me a shot in my hip. He
lied. Why? 05/19

21, Rona Siegert said in my grievance appeal that UMMD mistakenly
thought my issue was hip. SHe said do alternative treatment

and if that doesn't work they'd send me to OSS.

19 a

 
08/21/19

07/39/18

MEDICAT, HISTORY--BACK

OPC Rogers NP HSR 1285664

PATTENT DOCUMENT SCANNED INTO FILF (cont.)

22. Why haven't appeals been done on UMMD refusal for sugery
12/2018 and ESI (Rpidural Steroid Injection)?

23, Dr. Haggard can override UMMD. I want it done.

DB mmr nn rn

25. X-ray from 05/24/19 shows degenerative disc disease going
from SERIOUS to SEVERE (06/15/17).

PATIENT NOTES:

Rogers NP said he put me in for OSS today. Said he put me in

 

for Cortisone shot from Seldana again and he wants to be there

te watch and learn how to do it. I said, it worked for a few
weeks. He said he'd scanned the notes I wrote into my file.

T watched him run them through the photocopv machine,

He said activity modification is the only other think I can

do, He said Corizon will do nothing else,

Told him there is officially no light duty at C.I. but I am

on light duty. I cannot do my job due to limited physical
activity.

Told him everything on the list he scanned into my file.

Told him I have put in nine (9) HSRs for Cortisone injections.

He asked if I wanted Celebrex or Robaxvn. I said no. Neither

were effective when I tried them in the vast.

I said, shot to the spine worked for a few weeks, I know it's
L4-5 because afterward I was able to bend lower lee enough
(increased ROM) to wash foot,

Told him IT fell down 2x going to chow recently. So he “could lear"
He said he'd schedule inj. to L4-5 by Seldana. He wanted to watch.
Physical Therapy (p/t/) Partridge-Gremmo, Lindsey Therapist Notes
Denies any change in symptoms , no recent or earlier inturies

or exacerbations in his chronic LBP/R sciatic pain. Recently

had undated radiography of spine. Was denied anv offsite for

injections,
States that the injection he received (05/10/19) was helpful

: GO TROLS HE Bae

we beet wet
ay ik

20 . i"

 
07/20/19

12/15/16

MEDICAL HISTORY--BACK

Physical Therapy Partridge—-Gremmo, Lindsey

Terapsit Notes (cont.)

in decreasing his pain, however temporary.

Review of HEP, Inmate has extensive lumbar stabilization program
and stretching program. He also completes his own exercise
program regularly, focused on core strength and general stretching
Educated today regarding body mechanics activity modification,
and importance of daily stretching and strengthening to manage
his symptoms. Verbalized understanding.

NOTES: Radiography indicates stable anterolisthesis L4-5 w/
flexion/extension films as well as "scoliosis with multilevel
degenerative disc changes involving the lower throacic spine

and through L4-5." Inmate is independent of his extensive HEP
for stretching and core strenghtening/stabilization,

THERE IS LITTLE ELSE I CAN DO FOR HIM AT THIS TIME (emphasis
patient's).

If his injection he received in May was beneficial, he would
likely benefit from offsite assessment for potential injections

to the Lumbro-sacal spine.

IMAGE CAT SCAN St. Mary's Hospital, Cottonwood, ID

TECHNIQE: medical aquisition was obtained through the chest
w/o the use of intravenous contrast.

FINDING: There is ....Degenerative changes are present in the
thoraco-lumbro spine and there are severe degenerative changes

in both shoulders, left worse than right.

21

 
09/01/19

09/16/19

date ?
09/26/19

09/26/19

MEDICAL HISTORY--BACK

Concern: S, Mallet--Corizon Omsbudsman
Issue: On 08/21/19 NP Rogers put me in for an OSS consult. Do
you know if an approval or denial has been sent?
Reply: I have requested you be scheduled in clinic to review.;
request. Please watch the callout.
Concern: S. Mallet
Issue: About a month ago NP Rogers said he was scheduling me
to get a Cortisone shot onsite by NP Swldana. Can you see why
I haven't been seen? Thank you,
Reply: I talked to NP Rogers about this, Currently we are unable
to schedule you w/ NP Celdana as he works at ISCC. On occassion
he may fill in possibly, but we don't know when or if he will.
Sorry, he is unable to refer you to Mr. Celadon A this time.
HSR 1283172 Need stronger pain meds for sciatica arthritis,
OPG Rogers, NP follow-up from 08/29/19 PATIENT NOTES
Corizon allegedly ordered "a more thorough exam" before they'd
approve Rogers' OSS request.

He said he asked Dr, Haggard what to do to accomplish that.
He tested my rotation, back bending, bending forward, etc. I
I was limited due to pain. Nearly fell down when turning to
left. Had bolts of pain in most movements,

I told Rogers that “vertebrae move all over" when shifting
positions when laying down, especially when I'm reclining or
on my back despite x-rays showing listhesises were stable during
flexing and rotation.

Rogers prescribed Neurontin 300mg one or two tablets at p.m.

Took first dose. It helped somewhat.
OPC Rogers, NP PROVIDER NOTES
Pt. reports same pain, Reports some days better than others,
If more active day prior then will have increased sx next day,
Reports that over time his sx are getting more and more frequent
as well as more severe. Reports decreased sensation to toes
of R foot which are generally tingly feeling much of the time.

Reports no relief w/ prior trial of tramadol and T4—stopped
taking these. States he has not tried Gabapenton and is willing

to see if this will help. Pt ambulates with non-antalgic gait
and sits/raises. _ .

Paieadh lw) Lane Loe Leap”.

uy >

 
09/26/19

10/24/19

MEDICAL HISTORY--BACK

OPC Rogers, NP (cont.)

patellar DTR intact bilaterally J+

Straight raise testing with good strength w/ good testing and
little pain to LLE - noted to have some weaknes 3-45 w/ Lumbar
pain to RLE good stretch to LB atherwise lumbar flex and
exteusion w/ good flexion noted,

Patient able to reach past knees. States hea can touch taes if
cont, stretching. Lumbar ext appears w/ pain at extrema and
and appears reduced at approx 10 dezrees. Pt appears to hare
nearly full rotation intact though noted to have decreased
sensation to 2nd, 3rd, and 4th toes on 10 g monofilament testing
ehre Pr notes finding sensation--noted to have fair amount of
callous buildup to distal 2nd toe which is debrided in clinic
today,

REVIEWED: _noted all previous ImpresstonsN

Frug prescrtiption Gabapenton caps 300 mg

Offsite Surgical Consult PATIENT NOTES

Br, Bradley St, Luke's Hospital, Meridian 12:45-+1:30 p.m,

P,A, took info. He seemed uncomfortable w/ me. Impatient, snotty,
Dr. came in. Went over MRI w/ me. Showed me Foramic
compromisation at LS devel. Said only good, normal size
_thicknessN dise was at 15-51. Planned on dust having me pue
on another Neurontin in a.m. and one at noon. IT adamantly said
no.

He told me my symptoms showed that my back was probably
irreversibly damaged due to waiting period since my 2017 MRI
and that probably nothing could be done to stop my pain,

He tried to dissuade me from any surgical procedure and said
IT could get worse or have no change.
He askéd CO's if there was anyone at prison “who could change
bandages" or “dress wounds." He admitted he knew nothing about
ISCI and/or post-surgical treatment there.

He said he'd only “operated on one IDOC inmate." He was

unfamiliar with filling out paperwork to send back with me,

WU 2

 
MEDICAL HISTORY-—BACK

10/24/19 OSS Consult (cont.)
He said he'd schedule an ESI epidural steroid injection “with
an x-ray." Then he said, depending on "how it worked" he might
“order another MRI." Before I left, he said, “we'll get you
feeling better."
He semed unknowlegeable as to the severity of my pain and how

pervasive my Limitations due to pain,

 

He asked me what gave me pain relief and I said laying on my
back until I passed out. He said, you can sleep?!" Towaid, "yah,
after laying there in pain for a long time." I told him IT took
"neds to knock ime out." _Doxapyn, ClonodineN

Told him Neurontin doosn't help at all.

END OF INCLUSIONS FOR BALLA DECLARATION
ON BACK INJURY

PAGES 25-29 are in Defendants' Exhibit A

24
10/12/19

10/29/19

11/03/19

11/05/19

11/67/19

11/07/19
11/16/19

01/01/20

12/03/19

MEDICAL HISTORY-—BACK

Concern: S, Mallet Corizon Omsbudsman

I was told I was scheduled for an OSS surgical consult-neuro,
Have I had a medical hold put on me so I won't lose this?

Reply: Currently you have a hold until 12/04/19,

HSR 1295774

Renew bottom bunk & double-cuff memo please. Prosthetic shoulder
and back issues,

Concern: S, Maliet Corizon Omsbudsman

At a recent 055 consult I was told by the surgeon he would
schedule me for an epidural steroid injection. Has this been
approved? Has a date been set and do I have a medical hold for
this?

Repiy: The consult for this was just placed 11/05/19 & has not
yet been approved. Please reconcern Tomi or I around 11-13 or
11-14 to give us time for the approval process. Good Luck! 11/06/19
OPC Rogers, N.P.

Offsite follow-up consult placed for ESI f/u. Otherwise cont,
conservative management of Pts, back pain.

Medical Information Update/Response

Request for follow-up w/ neuro returned in favor of waiting

2-3 weeks after steroid injections, Please watch the callout

for offsite injections.

Authorization ¢00844143 for ESI

ATP _Alternative Treatment PlanN: based on the information
provided medical necessity not demonstrated at this time. Consider
follow-up onsite 2-3 weeks after ESI to determine if neurosurgery
visit is warrented,

HSR 1285038

Sciatica has now spread to left side, right side has worsened.

Entire pelvic area at times,

Concern: S. Mallet Corizon Ombudsman
Am I scheduled for OSS epidural steroid injection? Do I have

a medical hold for such? I am in terrible pain and my leg gave

30 U5

 
12/03/19

01/20/20

MEDICAL HISTORY--BACK

gave out again,

Reply: Mr. Barcella you do have a medical hold and you have

been scheduled fer the injection. Please submit an HSR. 12/05/19

I fell down today on the landing at the top of the stairs outside
of West Pendyne. I stopped myself before my body hit the ground,

Concern: Tomi Takata (correct sp. Takeda’)

Why haven't I been seen for my epidural steroid injections from
¥

01/27/20

01/29/20

02/04/20

02/05/20

neurosurgeon Bradley? He told me on 10/18/19 he was recommending
this and a follow-up afterward. Have you retracted this
appointment? My condition is worsening exponentially. I am always
in pain and can barely walk to chow and back. What is the problem?
This is rediculous. I need to have this issue resolved A.S.A,P.
Reply: (form S, Maliet) This had to be rescheduled—~so sorry!

You will go offsite soon per Ms. Takeda, 01/23/20

Concern: S, Mallet

Why haven't I been sent to Dr. Bradley neurosurgeon for the
epidural steroid injections I was told I was scheduled. Am T
scheduled or not? Do I have a hold for this to be done? I feel
like you lied to me,

Reply: Anything I relay to you is what I am told by our offsite
scheduler, She told me you were scheduled and due to transport
conflicts in January she had to move your appt. out. You are
still scheduied. 01/30/20

HSR 1331109

Rewrite bottom bunk memo.

OPC Sila Worley, N.P.

Prescribed Ibuprofen 600 mg. TID/as needed. She said someone
wanted me off Indocyn as it was supposed to be for short-term
use only.

Provider Clinic (Chronic Care) Eldridge, Summer P.A,

Told to stop taking NSAIDs. Told my Glemerulal Filtration Rate
(GFR) was 40 and it was probably due to damage from taking NSAIDs
for 21 years,

31

 

 
02/06/20

02/07/20

02/06/20

02/24/26

02/26/20

03/01/20

03/03/20

MEDICAL HISTORY-~BACK

OPC Sila Worley, N.P.

Added 300 mg Gabapentin in a.m 300-600 mg in a.m.

took a.m. dose of Gabapentin, Did not help sciatic pain. Caused
dizziness and anxiety. BAD REACTION!

MEDICAL INFORMATION UPDATE/RESPONSE

You missed your appointment for HSR 1285038 on 02/06/20. Submit
a new HSR,

St. Luke's Neurointervention Therapeutic/Anaesthetic Injection
Plaintiff received two injections to the lower lumbar spine.
They failed to bring any relief at all,

The surgeon administering the injections said ESIs work in less
than 30% of patients.

Injection: Dr. Bell

ACC ¢: 52923728

CSN: 627782412 HAR: 436152991

PAIN ASSESSMENT listed pain levels two hours to 14 days after
ESE administration as higher than pre~injection pain——usuaaly
7/10 pain levels,

(approx, date} Conversation with Mike Shannon that Corizon denied
his last follow-up in clinie fer recent shoulder surgery.
Shannon's incurred post-surgical injury to the shoulder and.
that an x-ray showed that his shoulder was injured worse than
it was pre-surgery.

Capprox, date) Written Statement of Matt Ramsey entailing Corizon
delay of 15 months to see a neurosurgeon and attempted denial
of specialist ordered post-surgical follow-up in clinc, Note:
Ramsey had a serious cervical spine surgery entailing vertebral
fusion and decompression. Ramsey also details retaliation by
and refusal to follow specialist orders post—precedure.

OPC (Anthony Reese? from ISCC)

Provider follow-up for ESIs, Provider requested follow-up in
clinic--OSS referal due to lack of relief from injections and

patient worsening pain and symptoms.

32

 
03/10/20

03/10/20

03/12/20

03/12/20 -

MEDICAL HISTORY--BACK

OPC Bahader, N.P.

Bahader was hostile and unprofessional during this secend onsite
follow-up for failed ESIs when Patient requested Bahader putr
him in for follow-up w/ Dr. Bradley for evaluation and continued
care. Patient told Bahader, "Dr. Bradley said he ordered the
follow~up should the ESIs fail. Bahader snottily responded,

"I'm not going to play ‘he said, she said,'"

Bahader further told Plaintiff that he would have to start his
treatment over from the beginning.

Conversation w/ Tomi Takeda Corizon Offsite Scheduler

Leaving the OPC with Bahader Plaintiff saw Ms. Takeda. He

‘inquired as to a follow-up with Dr. Bradley and Ms, Takeda

responded, "I know nothing about any follow-up."

Concern: N.P. Bahader

“Once again I am requesting yo appeal UMMDs (UMTs) denial of
neurosurgeon Bradley's medical orders for follow-up appointment
following epidural steroid injections. He told me this was so
he could order another MRI and explore other options should
ESIs fail as they have. See 08/21/19 oPpc Rogers, NP Notes for
25 specifics regarding my compromised ADLs and other history,
I have fought level 7 pain for 13 years. Corizon has denied
me viable treatment this entire time, You should know 30% of
patients receive no relief from ESIs, Please file appeal,
Reply: (from 8. Mallet) NP Bahader is not working at ISCI at
this time. Pleas see Dr. Haggard's reply as well. "no
neurological deficits or other findings or acute changes that
would alter the need for surgical intervention since the time
of the previous neurosurgery evaluation," This is alternative
treatment plan based on Dr. Bradley's consult letter. Let us

know if we can help.. further or if any changes occur."

Concern; Dr. Haggard-Director Corizon Health
At 10/24/19 appointment Neurosurgeon Bradly (OSS) ordered two

epidural steroid injections and follow-up appointment. UMMD

33°

 
03/15/20

03/19/20

03/31/20

MEDICAL HISTORY--BACK

denied follow-up on 11/11/19 and again last week, Bradley said,
if ESIs failed he'd order a new MRI and explore other options,
FSIs failed, OPC 08/21/19-Rogers, N.P, NOTES: 25 specifics of
compromised ADLs and level 7/10 pain, Chronic sciatica 13 years,
Please override or appeal UMMD and schedule OSS follow-up as
ordered by Dr. Bradley. All but one lumbar vertebrae and disc
compromised and unstable, Phys. therapy exhausted 07/20/19,

I need resolution,

REPLY: Dr. Bradley's consult letter states that exam did not
show neurologic deficits and that surgical intervention is not
recommended, We will continue to provide non-surgical care unless

unless you develop new problems, Please continue to

work with the OPC providers as needed, Rebekah Haggard, MD 03/16/20,

HSR 136928 sick call

“Sciatic pain worsening since Noy. Cannot lay on back now w/o
pain. Left side worsening. Pelvic area pain now. I put an HSR

in in November but wasn't on callout,

Plaintiff had to Leave due to being left to sit on hardwood

for two hours. Noone could be told about this. Noone was present
in the sick call office for over an hour.

Concerns. Gorizon: Medical
"I would Like the name of the Utilization Management Medical
Doctor CUMMD) that denied my follow-up appointment ordered by
neurosurgeon Bradley,

REPLY: There are several physicians involved as a team in this
process, I do not know who, but this info is het needed for

you to implement the grievance process, Tonya McMillian, HSA
C689 03/18/20

OPC Rogers, William, N.P.

PATIENT NOTES:

Plaintiff£ conveyed the following iaformation to Rogers,

Chronic sciatica since 2006,

2017-2019 x-rays show back injury progressing from "significant"

to "severe,"

34

my

 
03/31/20

OPC Rogers, William, N.P. (cont, )

07/20/19 Clinical Notes: Partride-Gremmo, Lindsay Physical
Therapist "There is little more that I can do for him at this
time, Therapist also made prior notes that Patient had "major
stability issues" concerning his lumbar spine.

That on 01/01/20 Plaintiff had put in HSR stating: "Sciatica
has spread to left side, Rt side is worsened, Pain has spread
to entire pelvic area at times,"

On 10/21/19 Dr, Bradley ordered ESTs and follow-up. Coirizon
denied follow~up "as per Corizon policy,"

Bradley told me he'd order new MRI and discuss other options

if ESIs failed,

03/03/20 Provider requested OSS referal

03/10/20 I was told UMT denied follow-up in clinic w/ Bradley,
03/12/20 Concern response from Dr. Haggard said Bradley said

it had no neurological deficits,

Bradley must have based his diagnosis on Corizon input,

On 08/21/19 I gave Rogers a list of 21 points regarding
compromised ADls,

Bradley told me that due to Corizon's failure to treat my injury
since 2017 that I'd probably be in pain for the rest of my life,
tam in bad pain and have been since 2006,

My pain is getting worse and worse, and had spread to rt. testicle,
Rogers said Corizon would not schedule another OSS Consult
because the ESIs failed, They would not try ESIs again, nor
would they send me for a surgical review,

I asked Rogers how bad my condition had to be before UMT would
approve another OSS referral,

Rogers told me that I'd have to lese control of my bowel and
uncontrollably defecate upon myself, and that no amount of pain
would get me an OSS consult.

Rogers ordered 600-900 mg Gabapentin at night., and a 2i day
order for Flexoril,

Rogers asked me if I'd gotten any relief from Robaxyn, NSAIDs,

oral steroids, or Torday injections, I said no,

35

 
03/31/20

04/04/20

04/10/20
04/26/26

04/28/20

04/28/20

MEDICAL HISTORY--BACK

OPC Rogers, William N.P. (cont, )

Rogers told me to lose weight, I told Rogers that I'd lost 50
ib. before 2018, but I'd put 20 1b. back on since 07/19 due
due to being unable to recreationally walk, work as hard as
before, workout or jog or run due to sciatica,

Rogers refused to put in another OSS referral,

Rogers prescribed Tylenol for six months, I told him it wouldn't
kill any pain, He said take it anyway,

Roogers told me that Corizon had a policy of no narcotics for
chronic pain,

I had to be taken to the infirmary by wheelchair for severe
dehydration due to sever stomach flu. At one point I was asked
if I had any other symptoms. Tonya McMillian and nurse Jules
for some reason apparently thought this hillarious and broke
out laughing with McMillian facetiously saying, "we ALL know
about your joint pain Barcella," Obviously this was in regard
to my history of hundreds of written and oral rewuests for
effective treatment for my progressingly worsening pain and
injury.

Plaintiff filed Grievance IE200006277 —

Plaintiff sent a letter to Dr. Bradley for confirmation of the
discussion had between Plaintiff and Dr. Bradley. A medical
Information Release was sent w/ the letter,

HSR 1333835 sick call

Iam still having bad sckatic pain. The Flexoril didn't..help,.
Increase cin Gabapentin didn't work, °. | : bot,
Had to leave before being seen as there was noone to see me
for well over an hour and the pain from having to sit on the
hardwood benches was too brutal to withstand,

MEDICAL INFORMATION UPDATE/RESPONSE

You must stay to be seen. Please submit another HSR if symptoms

persist,

36

 

 
05/02/20

MEDICAL HISTORY-~BACK

PATIENT NOTES

New leg weakness

It's hard to bend over. Very painful also,

JI could not stand up from a squatting position w/o assistance
today.

Pain now goes down the fronts of both legs, (quadriceps),
Pain has increased and spread to both sides of lower back,
Sciatic pain down both Right and left buttocks, hips, sides
of quads, calves, ankles, tops of feet,

Pain has spread to entire pelvic area, and right testicle,
Worsening pain and stiffness when straightening up from being
bent over with increasing pain and difficulty. from increasing
leg weakness,

Increased stiffness making it harder to stand from a seated
position,

increased problems with gait when walking. Patient can now
feel nerve pain in areas that affect gait.

Becoming more and more sedentary due to pain, Put on 201b over Last

" year or so due to being unable to ambulate well,

05/03/20
65/08/20

Plaintiff had to refuse, for the second time in a few months,
to return to work at Idaho Correctional Industries as a cabinet
Maker due to pain and subsequest inability to withstand the
rigors of his prior job.

HSR 1400607 "Sciatic pain,"

“OPC Worley, Sila NLP.

Patient told Worley getting worse, Sctatica spreading down left
leg farther and farther down. Increasing in intensity,
Paresthesia and neural pain spreading throughout pelvis area,
Right testicular pain.

Patient told Worley, "I will have to quit my job soon due to
limitations and pain." Told Worley I can only work about two
and one-half hours out of an eight hour workday, She insinuated
TI was lying. [ yo14 fier: that: the’ work wast super easyscleaning
toilets, etc. and that T could work as easily as I needed to

and that an 85 year old man on oxygen did my job prior to me,
37

fy

 
05/03/20

05/08/20 ©

MEDICAL HISTORY~-BACK

Worley .said. UMT :would deny. OSS referral because 'you can do all that,”
When I told Worley the sciatic pain had spread to my left side,
pelvis, and right testicle Worley stated, "sciatica will do

that.” She did not enter this information into my medical record,
WOeley sid she'd put in another OSS referral.

Worley tried to get me to take an increased dose of Gabapentin

in the mornings, I told her it gave me bad side effects during

the day and didn't like how it made me feal during the day.

ie. dizziness, lightheaded, and anxiety,

Note: I believe Worley put in my medical record that I was able

to work eight hour days at a physically demanding job.
Plaintiff had conveyed worsening pain and new acute symptoms

to Worley at this OPC,

Worley wanted me to try a host of drugs that were tried, to

no effect in the pst. These medications had no, zero effect

on my pain.

i told Worley I'd stop taking Gabapentin as soon as the
prescription expired as it did not help pain at all. I did stop
taking it when it expired in June or July,

Worley prescribed Ibuprofen even though IT said it didn't help
my pain.

Grievance Appeal II200000277 was returned with a "modified"
response from Rona Siegert. It said that 03/31/20 OPC notes

by N.P, Rogers that I'd be put in for another OSS referral when
the Corona virus restrictions in the community were mitiagated,
This was in effect a denial as she didn't tell them to approve
an OSS referral. Six or seven previous ones were denied,
MEDICAL INFORMATION/UPDATE

"request for letter w/ diagnosis on it"

"Notes: Hello-per our leadership, lawyers, legal personnel can
request medical records at any time, and this is what the policy
is - medical staff don't write the letters, so I recommend your

legal person request the records. Emily Hutchinson, MD 05/08/20

38 6?

 
05/12/20

05/15/20

05/21/20

MEDICAL HISTORY-~BACK

DECLARATION OF GERALD ANGELO BARCELLA

Interaction With Anthoney Bushnell, PA-~C Corizon

"On 05/12/20, at approximately 3:59 p.m, while walking back
to unit 10 at recall I was near the end of the breezeway by
Tower 5 when Anthoney Bushnell, PA-C saw me limping badly and
obviously in pain.
P.A, Bushnell was heading toward Medical when he approached
me calling out to me. He asked why I was in so much pain, I
toid him it was due to sciatic pain.
Mr Bushnell responded, "have you been seen for this?" I said,
"yes, a couple of days ago." He asked if, they were "going to
do anything for it." I said, “probably nothing they haven't

done before,"
I told Mr, Bushnell that IT had put in over 100 HSRs, etc, in
the last three years and that Corizon had not done anything

that reliefved the pain. = told Mr, Bushnell that T had been
refused sseveral OSS provider reques{s, appointments and follow-
ups,
Mr. Bushnell told me he would put me on his prayer list.
Sworn to under penalty of Perjury
Concern: 5, Mallet Corizon Ombudsman

"A week or so ago N.P. Worley said she was going to put me in
for an OSS visit, Can you see if she did and if it was approved
or denied?"
REPLY: The consult was sent to the manhagement/insurance team
and was not approved which I see you were seen in OPC today
05/21 Gen Brewer
Worley told me that Utilization management Team (UMT) had denied
OSS referral due to "no neurological deficits and no new acute
symptoms,"

i told Worley that at my last OPC with her that I told her that
I had new neurological deficits and new symptoms,

T told her that at my last OPC IT told that I could barely do

my job and that I would soon have to quit,

T told Worley that at last OPC I told her that sciatic pain —

Pa

39

 
05/22/20

MEDECAL HISTORY--BACK

OPC Worley (€cont.)

had spread down my left leg and throughout my pelvis and testicle,
Worley again asked if I worked and I said, “yes I clean three
toilets, four urinals, and do light duty work. Worley again
insisted I was lying. I told her that most jobs in the IDOC

were "not real world jobs as far as intensive labor goes."
Worley again tried to start me over in another cycle of circular
care by going to physical therapy. I said I would be refused

by the therapists as noted in Lindsay Partridge-Gremmo's notes
that there was little more that she could do for me. Lindsay
also noted in my medical record that I had "major stability
issues" in my lumbar spine.

Worley again tried to get me to take multiple drugs, All of
which had been previously prescribed to no effect. She listed
five different drugs all which I'd previcusly tried,

I told Worley that the Gabapentin an Tylenol offerred no relief
whatsoever, and that I was in recovery for nearly 24 years and
that I didn't like the side effects of the Gabapentin taken

in the daytime when I was up and trying to function,

Worley again insisted I take it in the mornings. I again told
her it offered no, zero, no relief for my pain and it made me
lethargic, dizzy and lightheaded,

Worley said there were no other treatment options for me.

Worley further ‘told me that until I could no longer: walk,: work
or do Utilization Management Team.(UMT) ordered: Home Exercise
Program tht UMT would not give me any new treatment (OSS or
anything other than the same ineffective care),

Concern Worley, Sila N.P.

At 05/21/20 OPC you informed me that UM? denied my sixth OSS
consult request due to "no new neurological deficits or new
acute symptoms." At 05/08/20 OPC I told you sciatic’ pain ad:
exponentially increased spreading through my left side, leg

and entire pelvis and that I would soon have to quit my job
40

 
05/26/20

05/31/20

05/31/20

06/04/20

06/03/20

MEDICAL HISTORY~—BACK

due to increasing symptoms. You responded, "sciatica will do

do that" but you did not enter it into my file, I am requesting

that you as gatekeeper to my medical care to correct this and

forward this info with an appeal of denial of OSS consult to UMT,
All previous treatments have failed: steroids, ESIs, various

drugs, P/T, etc. in 14 years,

REPLY: Please place an HSR to be seen in clinic to discuss your

concerns about pain management. Please initiate the Grievance

process if you disagree with recent ATP neuro consult,

. DECLARATION OF GERALD ANGELO BARCELLA

On or about May 26, 2020 I had to resign my job as education
janitor at Robert Janz School, ISCI due to chronic pain and
debility caused by lower back and sciatic pain.

Sworn To Under Penalty of Perjury

DECLARATION OF GERALD ANGELO BARCELLA

At our evening meal at Pendyne I stood up to leave and nearly
fell over backward due to my legs giving out on me. T was also
overcome with sciatic pain at that moment, My near-fall was

sO pronounced that another inmate insisted upon escorting me
home,

Sworn TO Under Penalty of Perjury

DECLARATION OF ARNOLD STEWART

On May 31, 2020 at our evening meal in the dining hall f
witnessed inmate Gerald Barcella 56305 nearly fall over backwards
upon standing to leave after our meal,

DECLARATION OF GERALD ANGELO BARCELLA

On 06/03/20 I had to resign my job as a tier janitor in unit
13 even though the job was not physically demanding. Sciatic
pain and inability to perform duties due to debilitatieng back
pain and pathologies forced this decision,

Concern: Sargaent Fry

"I regret that I have to inform you that I have to give you

14 day notice to resign from ny job as a unit 13 janitor, The
job is harder than I thought and it has caused me too much
sciatic pain, I thank you for your consideration and effort, f
i!

41

 
06/05/20

06/14/20

MEDICAL HISTORY---BACK

LI really appreciate the consideration and effort. I really
appreciate the opportunity, I will continue to put forth my

best effort as always.

RESPONSE: Noted,

Concern: Sila Worley, N.P,

2nd Submission, At 05/21/20 OPC you informed me that UMT denied
my sixth OSS consult request due to "no new neurological deficits
or new acute symptoms." At 05/08,20 OPC I todl you sciatic pain
exponentially increased spreading through my left side, leg
and entire pelvis and that I would have to quit my jeb due to
increasing symptoms. You responded, “sciatica will do that"

but you did not enter it into my file. I am requesting that
you as gatekeeper to my medical care to correct this dand forward
this information w/ an appeal of denial of OSS consult to UMT,
All previous treatments have failed: steroids, ESIs, various
drugs, P/T, etc, in 14 years. Sent this same concern on 05/22/20,
REPLY: Please place an HSR if you would like an appointment
in OPC to review pain management,

Plaintiff filed Grievance 11200000525 collected 06/18/20

THE PROBLEM IS: My back pathology and pain has exponentially
increased over the last several months despite Corizon's denial
of this. Pain since 2006, Pain is spreading to rt. testicle,
pelvic area,upwards in sides of back,, I've had to quit two

jobs since 06/03/20 due to pain. My gait is horrible, getting
worse. I am losing function, I am in pain all day & all night
long. I'm losing leg strength, Laying on my stomach 24/7 is

is the only thing to stop pain,

I HAVE TRIED TO RESOLVE THIS PROBLEM INFORMALLY BY: HSR

13333835 (04/28/20), Concern: Sila Worley 05/22/20, 06/05/20,
Grievances 200000277, 190000153, 100's of HSRs, Concerns, verbal
requests, I SUGGEST THE FOLLOWING SOLUTION FOR THE
PROBLEM: Return me to the back specialist for the fololow-up

ordered or to another specialist, Something needs to be done,

Everything you have tried has not worked for several years now,
42

 
06/14/20

06/22/20

06/23/20

07/01/20

06/17/20

MEDICAL HISTORY~-BACK

Grievance II200000525 (cont.)

You are denying me effective care.

LDOG GRIEVANCE TRANSMITTAL FORM

From: E, Barney Grievance Coordinator

The attached form is being returned without action being taken
because:

The issue was previously grieved under grievance number
IT200000277.

GRIEVANCE APPEAL

I AM APPEALING THE GRIEVANCE FOR THE FOLLOWING REASON(S):

UMI denied OSS consult that Rona Siegert said I'd be put in
for in her response to appeal on Grievance 11200000277. Her
answer was either bogus or thta grievance response was not
validated, Patients are being sent out for OSS consults. Mine
was denied,

LETTER FROM ECCO BRNEY, GRIEVANCE COORDINATOR

Inmate Brcella,

Your Grievance has been Returned Without Action (RWA) due tot
the following reason: THe issue was previously grieved under
grievance number II200000277,

Also, I cannot accept the information you provided in the
"Appeal" section of the RWA II200000525. Not only have you
exhausted your ability to grieve this issue, but you cannot
submit your appeal until the grievance decision is rendered.
This return without action paperwork has already been assigned

an RWA number, which is why I am addressing you via this memo,

Please let me know if you have any further questions regarding

this matter,
Prank * you, Ecco Barney
Plaintiff was hired as a janitor supervisor at Education. A third

janitor would be hired to do any physical work. Plaintiff would fill

‘batties, wipe tables, do paperwork and vaccum carpets.-as able to.

Job is easier than when Plaintiff did it two weeks after shoulder

replacement surgery in 2018 with surgeon's permission. ©

A

4
4

 
06/23/20

06/28/20

07/01/20

07/01/20

07/14/20

07/27/20

07/02/20

07/02/20

08/24/20

09/03/20

09/07/20

MEDICAL HISTORY-—BACK

(On or about this date) inmates at ISCI were placed on modified
lockdown status due to the Corona virus., being able to only

go to one hour of "rec"

outside the gym and to eat at Pendyne,
{On or about) inmates in Plaintiff's unit (13) were placed on

two weeks quarentine status and not allowed off of their tiers,
Plaintiff began randomly experiencing random episodes of horrible
bolts of neural pain radiating down the fronts of both legs
while defecating,

Plaintiff has experienced difficulty urinating due to pain

from standing in the past, but it began worsening around this
Eime,

Con or about) Inmates on Plaintiff's tier began having one hour
per day of "rec"outside on the front lawn of Unit 13. This is
basically consisted of walking, sitting on the ground or doing
body exercises,

(On or about) Plaintiff began bleaching and lightly cleaning

his tiny tier dayroom and bathroom for approximately one hour
per day.

HSR 1331111

I fell down today on a wet floor. So far I am just sore but

but want to let you know in case it gets worse,

SICK CALL Plaintiff was told he could recieve muscle balm as

his only treatment option. He took it.

(Approx. date) PROVIDER CLINIC Summer Eldridge, PA

Plaintiff was informed that his glomerulal filtration rate had
was 37, He once again requested to see a hephrologist and was
denied. Normal GFR is over 60 with most people being inthe

most normal readings in the 90s I believe,

(On or about) Plaintiff nearly collapsed walking down the stairs
due to weakness in his left leg. Both legs randomly lose a large

percentage of their strength,
Plaintiff is in horribly excruciating pain at various times
throughout the day and night, Plaintiff averages 2-4 hours sleep
per night due to pain. Laying on stomach for hours seldomly

brings the pain relief it did a month or two ago.

bd gh

 
CERTIFICATE OF SERVICE
I, Gerald Angelo Barcella, certify that on this 5th day of November,
2020, I caused a true and correct copy of the foregoing document to be served
by placing an Inmate Access To Courts Request Form in the Unit 13 Resource

Center box to have this document electronically filed with the Court.

COL ABal

Gerald Angelo Barcella

Plaintiff's Exhibits III, ~ XVII.

 
